— In an action to recover damages for the negligent failure to arrange for an adequate amount of fire insurance coverage for plaintiff’s building, Morris I. Stoler, Inc. appeals from an order of the Supreme Court, Nassau County (Lockman, J.), entered May 9,1983, which granted Hartford Fire Insurance Co.’s motion pursuant to CPLR 1010 for a severance of the third-party action. Order affirmed, with costs. Special Term properly exercised its discretion in directing a severance. It is evident that Hartford, an insurance company, would be subject to at least some prejudice if both the main action and the third-party action were to be tried before the same jury (Kelly v Yannotti, 4 NY2d 603; Schwartz v Woodner & Co., 40 AD2d 1027; Rauch v Berlin, 24 AD2d 976). Moreover, the third-party action is concerned with questions of agency and, therefore, does not involve questions of fact similar to those in the main negligence action (Shipsey v Katz, 58 AD2d 827). Titone, J. P., Gibbons, Bracken and Rubin, JJ., concur.